Title: From Thomas Jefferson to William Baker, 30 May 1801
From: Jefferson, Thomas
To: Baker, William


               
                  Dear Sir
                  Washington May 30. 1801
               
               A large district, consisting of about ten or a dozen counties of Virginia 4. or 5 of Maryland, & the territory of Columbia, was created by the last Congress into a separate district by the name of the district of Potomac, the court of which is to be held […]. mr D[ent] who was appointed the Marshal, after [acting?] some time has resigned [he says] it would [seem?] from the richness & extent of the […] […] […] […]-hends, to be a district of [importance?]. I [had] supposed [it] […] as your residence is so convenient to Alexandria that […] you to undertake [that] office […] [therefore] [to establish?] proposing it to you [your answering requested?] […] have been able by enqu[…] […]  the subject. Accept assurances of my perfect esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            